Name: Commission Regulation (EEC) No 383/93 of 19 February 1993 correcting Regulation (EEC) No 217/93 on olive oil storage contracts for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 No L 43/32 Official Journal of the European Communities 20 . 2. 93 COMMISSION REGULATION (EEC) No 383/93 of 19 February 1993 correcting Regulation (EEC) No 217/93 on olive oil storage contracts for die 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committee for opinion ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 217/93 is hereby replaced by the following : '2. Contracts shall relate only to olive-oil qualities that may be offered for intervention and to lots of at least 100 tonnes net. In Portugal, however, the minimum size of lots shall be 25 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 February 1993 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 20d (3) and (4) thereof, Whereas Commission Regulation (EEC) No 217/93 (3) lays down rules on olive oil storage contracts for the 1992/93 marketing year ; Whereas a check has shown that an error was made in that Regulation ; whereas the text of that Regulation is not identical to that put before the relevant Management This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 215, 30. 7. 1992, p . 1 . (3) OJ No L 26, 3 . 2. 1993, p. 9 .